Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 4/6/2022 has been entered. The present amendment has overcome the objections and 112(b) rejections raised in the previous Office action.
Claims 1-20 remain pending in the present application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 and 12 have been considered but are moot in view of the new ground of rejection, necessitated by the present amendment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-10, 12-15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (Pub. No. CN 108196807 A, published on 6/22/2018, a machine-translated English version of this publication is being provided).

Regarding claim 1, Wang discloses an electronic device, comprising: 
a display (Fig. 2 shows a display device comprising a foldable display screen having three sub-screens 201a, 201b and 201c); 
a processor (The display device shown in Fig. 2 inherently has a processor); and 
a memory configured to store instructions (Again, the display device inherently has a memory storing instructions) that, when executed, cause the processor to: 
display one or more objects through the display (Fig. 2 shows a plurality of objects 203a, 203b, and 203c. See par. 64 for more detail), 
detect an operation event in which the display is switched from a first state to a second state (Par. 62, lines 434-436: “If the angle between the two sub-screens is detected, when the angle is less than a certain threshold (for example, 20 degrees), the foldable display screen is folded... the foldable display screen has undergone a folding operation”), 
monitor a state change of the display based on the operation event (Par. 25, lines 164-167: “The present invention also provides a display device, comprising: a foldable display screen for display, which can be folded along at least one folding line to be divided into a plurality of sub-screens; a monitor for monitoring the folding of the foldable display screen The situation of folding and unfolding, so as to generate corresponding folding information and unfolding information”), 
detect the display being folded to a designated angle (As disclosed in par. 62 cited above, when the angle between two adjacent sub-screens is less than, for example, 20 degrees, it is determined that the display screen is being folded), 
divide the display into a first display surface and a second display surface based on the display being folded to the designated angle (See Fig. 2 and the first 9 lines of par. 66. As shown in Fig. 2, the display screen is divided into 3 sub-screens in this example. Sub-screens 201a and 201b could be equated to the claimed “first display surface”, and sub-screen 201c could be equated to the claimed “second display surface”. As further disclosed in par. 65 in association with Fig. 8, an object that lies on a folding line will be relocated to the left sub-screen if its portion on the left sub-screen is larger than its portion on the right sub-screen, and vice versa), 
provide a guide including a list of object icons corresponding to the one or more objects at the designated angle (As shown in Fig. 2 and disclosed in the associated par. 66, in response to the determination that the display screen is being folded, object icons 203a1 and 203a2 are displayed on the visible sub-screen 201a to facilitate viewing the respective contents of the now-hidden sub-screens 201b and 201c. These object icons 203a1 and 203a2 can be interpreted as a guide), and 
rearrange and display the one or more objects on at least one of the first display surface or the second display surface, based on a user selection of at least one of the object icons from the list (Par. 66, lines 556-558: “the user can see the name and folder icon of the folder 203a1 on the sub-screen 201a, but cannot see the content in the folder 203a1, requiring the user Further click on the icon of the folder 203a1, and then display the picture shown in FIG. 3A on the sub-screen 201a”. In particular, when the display screen is folded into 3 sub-screens as illustrated in Fig. 2, objects previously displayed on sub-screen 201c are now hidden in icon 203a2, which is displayed on sub-screen 201a. When the user clicks on icon 203a2, these objects are displayed on sub-screen 201a. They could be displayed in their original layout, or in a different layout, e.g. list layout or stack layout, as disclosed in par. 66 in association with Figs. 3B and 3C).

Regarding claim 2, Wang discloses the electronic device of claim 1, wherein the first display surface comprises a display surface, which is folded about a folding axis in the display, and wherein the second display surface comprises a fixed display surface, which is not folded in the display (As explained in the rejection of claim 1, sub-screens 201a and 201b collectively correspond to the claimed “first display surface”, and sub-screen 201c corresponds to the claimed “second display surface”. As shown in Fig. 2, the first display surface can be folded along folding line 202a. The second display surface, on the other hand, is not folded).

Regarding claim 3, Wang discloses the electronic device of claim 1, wherein the instructions, when executed, further cause the processor to: 
display a target object of at least one of the displayed one or more objects on the first display surface of the display based on the display being folded to the designated angle, and display a remaining object other than the target object on the second display surface of the display (Fig. 6 and par. 65 suggest these limitations. More specifically, sub-screen 801a corresponds to the first display surface and sub-screen 801b corresponds to the second display surface. Based on the display being folded to the designated angle along the folding line 701, object 802b (a target object) is moved to and displayed on sub-screen 801a while object 802e (a remaining object) continues to be displayed on sub-screen 801b).

Regarding claim 4, Wang discloses the electronic device of claim 1, wherein the instructions, when executed, further cause the processor to:
determine, when a plurality of target objects related to the first display surface are present, priorities of the plurality of target objects, and determine an object to be displayed on the first display surface based on the priorities (Fig. 6 and par. 65 suggest these limitations. More specifically, sub-screen 801a corresponds to the first display surface and sub-screen 801b corresponds to the second display surface. Among the objects 802a, 802b, 802c, 802d and 802e, object 802a has the highest priority to be displayed on sub-screen 801a because it lies completely within sub-screen 801a. Object 802b has the next highest priority to be displayed on sub-screen 801a because it has a larger portion lying on sub-screen 801a).

Regarding claim 7, Wang discloses the electronic device of claim 1, wherein the instructions, when executed, further cause the processor to: 
detect a trigger related to screen division at a first designated angle (Par. 62, lines 434-436: “If the angle between the two sub-screens is detected, when the angle is less than a certain threshold (for example, 20 degrees), the foldable display screen is folded... the foldable display screen has undergone a folding operation”. In particular, when the display is folded to less than a certain degree (e.g. 20 degrees), a screen division occurs, and a shortcut to content of the obstructed sub-screen is displayed on the unobstructed sub-screen to facilitate access to the content of the obstructed sub-screen, as explained in the rejection of claim 1), and 
conduct an action for the trigger related to the screen division based on a designated trigger (Par. 66, lines 556-558: “another implementation method is that after folding, the user can see the name and folder icon of the folder 203a1 on the sub-screen 201a, but cannot see the content in the folder 203a1, requiring the user Further click on the icon of the folder 203a1, and then display the picture shown in FIG. 3A on the sub-screen 201a”. In particular, the act of clicking on the folder icon 203a1 corresponds to the claimed “designated trigger”. When the user clicks on the folder icon 203a1, the content of the sub-screen 201b is displayed on sub-screen 201a).

Regarding claim 8, Wang discloses the electronic device of claim 7, wherein the instructions, when executed, further cause the processor to: 
execute the screen division based on the designated trigger in a state in which the guide is displayed (See par. 66, lines 537-545 and 556-558).

Regarding claim 9, Wang discloses the electronic device of claim 7, wherein the designated trigger comprises at least one of a second designated angle, different from the first designated angle, for executing the screen division or a designated user interaction (As pointed out in the rejection of claim 7, the designated trigger comprises a designated user interaction. That is, user’s selection of a folder icon).

Regarding claim 10, Wang discloses the electronic device of claim 9, wherein the instructions, when executed, further cause the processor to: 
identify the designated user interaction at the designated angle, and execute the screen division based on identification of the user interaction (As explained earlier, the designated user interaction is the user’s selection of a folder icon, e.g. icons 203a1 or 203a2. When a folder icon is selected (clicked), content of an obstructed sub-screen associated with the folder icon is displayed on the unobstructed sub-screen).

Claims 12-15 and 18-20 recite similar limitations as respective claims 1-4, (7+9), 8 and 10, but are directed to a method. Since Wang also discloses a corresponding method (See the Abstract), these claims can be rejected under the same rationales set forth in the rejection of their respective claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.

Regarding claim 5, Wang discloses the electronic device of claim 1, wherein the instructions, when executed, further cause the processor to: 
identify a target object to be included in the first display surface (In Fig. 6, object 802b is identified to be included in the first display surface 801a when the foldable display is folded. This is because its portion occupying the display surface 801a is larger than its portion occupying the display surface 801b)
.
Wang does not explicitly disclose the above strike-through limitation. However, a person skilled in the art would infer that in the example of Fig. 6, object 802b would be moved back to its original position when the display is unfolded. To be able to do this, at least the original x- and y-coordinates of object 802b (state information) must be stored so that they could be retrieved when display resumes its unfolded state.

Regarding claim 6, Wang teaches the electronic device of claim 5, wherein the instructions, when executed, further cause the processor to: 
restore the target object to an original state based on at least one of the first display surface and the second display surface, based on the state information and provide the restored target object, when the display is switched to an unfolded state (See the examiner’s explanation in the rejection of claim 5 above).

Claims 16 and 17 recite similar limitations as respective claims 5 and 6, but are directed to a method. Since Wang also discloses a corresponding method (see the Abstract), these claims could be rejected under the same rationales set forth in the rejection of their respective claims.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Pub. No. US 2013/0215041), in view of Wang et al.

Regarding claim 11, Kim discloses an electronic device, comprising: 
a foldable display (Fig. 1 – foldable display 151. See also pars. 122-125); 
a processor (Fig. 1 – control unit 180); and 
a memory configured to store instructions (Fig. 1 – memory 160. See also par. 130) that, when executed, cause the processor to: 
detect an operation event in which a state of the foldable display is changed (Par. 44: “The controller is configured to determine the degrees of move based on angles by which the at least two regions rotate when the states of the display unit change”),
monitor a state change of the foldable display based on the operation event (See par. 44 cited above),
display at least one object including a first object included in a first target region for a first state in a range greater than or equal to a designated range (Fig. 34 and par. 313. In particular, the YouTube app (the first object) is displayed in region R1 (the first target region) in the flat state (the first state) when the angle between the two regions R1 and R2 is equal to or greater than a designated range), and rearrange and display a remaining object in a main region when there is a first state change (The Google app (the remaining object) is rearranged and displayed in the entire screen of display 151 (the main region) when the left thumb is lifted off of the surface of region R1 (the first state change)),

restore at least one object including a second object included in a second target region for a second state based on a designated user input being received (Fig. 33. In particular, the Google app (the second object) is restored and included in the region R2 (the second target region) in the bent state (the second state) which results from the user bending the foldable display 151 (designated user input)), and rearrange and display the restored at least one object through the second target region and the main region when there is a second state change (As shown in Fig. 34, the Google app (the second object) is rearranged and displayed through the entire screen of the foldable display 151 (i.e. the second target region and the main region) when the foldable display 151 changes from the bent state to the flat state (the second state change).
Kim, however, does not disclose displaying a visual guide for screen division.
In the same field of foldable display, Wang teaches displaying a folder icon representing content of a second sub-screen when a foldable display is folded and resulting in two sub-screens and the first sub-screen hides the second sub-screen (See Fig. 2 and par. 66). The folder icon, e.g. folder icon 203a1, could be viewed as a visual guide because it facilitates viewing the content of the second sub-screen (e.g. sub-screen 201b) when it is obstructed by the first sub-screen (e.g. sub-screen 201a) as a result of the user folding the display.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Wang into Kim by displaying a folder icon (representing content of the sub-screen R2) on the sub-screen R1 when R1 obstructs R2 as a result of the user folding the display device. The motivation would have been to prevent littering the sub-screen R1 with the content of sub-screen R2 (Wang, par. 66, lines 537-541).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591. The examiner can normally be reached Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613